THE ATI-OICSEY                          GENERAL
                                OPF TESAS
                                             TEXAS




                                              oplaloonx0. O-311
                                              Rot Oolutruotlo~ or Artlola
                                                  7019, ROVl8ea Civil
                                                     stotntor   or Toxes,1925.
     We aoknowlodgo rooolpt 0t lour latter ot Xovombor ll,
1939, ln whloh ou nquost the opiafon of thi8 Deportment
upon the roll OWIag qasrtloJlo I

             Will the hr             Uollsator bo justiilod       ln
     r000pt.i~      rarlp
                     18~wd   to the                  dherirr sox the
     dlftoront 8OlTiOer 50nti0~a   la Chapter 3, the
     County Judge and Juntloo of tie Poao* whoa pm-
     8ontod by the holder of 8Uoh sarip WbOB sfmo
     88ia hOldOX         UO8   DOt    the   On0 t0 *bC01 th0    6wip
     was iasuad?

             *If   the    lbx Colloator 18 juotiilod in lo-
     ooptlmg the 8clsip, Whst pert   Or the hOMOP
     tom8 may be paid with 8lid 8edp? fh8t        18 to
     aa?, lf the Boldor her gonsral Sand 8orip, may
     ho pal m4   and brld&o levy, jury lorr, onb thr
     1Otl t0 8U'd#     OUtataBdiIlg kad8?

           my the Tar Callootor rooopt 8-p    lseuo4
     to the ahorlSi tar purpo8es othu than the OIZ
     onumrotod in Qhaptu   3 or the hdo or Griainal
     Proaedure, la payment oi tax08 whoa aald 80rS.p
     has    b00n   tran0rerred         to per8ono other thAB th43
     8horUtt”
     Artlola 7049,          Revised Clrll Statute@, 1925, reads ao
r0u0w8 I
              Vho taxer loilod by this ohmpter are pop-
         lblo in ourrenoyor ooin of the Vnlted Etetos;
         provlded, that persona holUng 80?1p issued to
         them r0r serviooa rendered the eoounty mar pay
         their eaunty ad valorem taxes ia euoh soripg.*
          A tu oollootco 1s not outhorizod  to reooire
o~ytblnp,rxaopt Lelrtulmoney in the poymont of tams,
       he is expressly outtorlesd by statute to rooeito
tlnls8~~
lnythlne eraopt lawful money in the popnent of taxoa,
Bon. Sam Ban, Pago i

unlo88  ho 18 lrpro881~oathorltod br 8tatutO    to roaolro
rcuethlI@@lo@. Sea Cooloy on lkation,       4th Zdltlon,
sootlon  I.252 61 c. J. 9631 SolsaoaT'I.St&o, 51 3. Y.
(26)      703;   Yl iler TO. State, 53 4. 71. (2a)         790.     Thi8
gOn@ra       rUl0    18 di8OWJ8d   lnd &vOn OffOOt          i&i   OpiI&a118
Ilo.     O-774   and Ho.   O-205   br th18   dopottcmnt.

            Artlola 1060 or Chapter 3, Title                15,    Oodo   or
Cr1~I~a.l. pT000aw0,  read8 a8 fO11OW8,
          'Draft@ drawn and cortifloates lamed under tho
          provIrlon8 of this sheptor may bo transrorrctl
          by dolltory, and rrtloll
                                 tithout further aotloa
          or loooptonoe by any lutharlty, exoept rogiatra-
          tion by the oounty treasurer, k rooelvoble tram
          the holder thereof at par for all oountg tax@&*
          ThcrO 18 DO OOBfliOt b9tWOeB  htiOl0 70&9, RO-
rlaod Cl*11 Ststutos, and Art1010 1060, G&o of Crlninal
Froooduro. Artfolo 7049 provides on lzctoptlonto th
gonorol rule abo?e sot out, end es 8UOfi It must ba atrlat-
ly aonstruod. It does not autharlzo the tax aollootm
to aooopt rorl;,under any other olroumtances or fran
any pereon other than the om to rrtcait wea iseusd, ena
It 1s or general lpplloation aubjeot to the apeolflo
ritaation ocwered by Artlalo 1060, Code of Crlmlnal Tro-
OcQura.
          under the SpOOiflO authority, and in aocordonoo
with the express terns or Axtlolo 1060, Gode of Crflninal
Praacdure, the aBcRI@Sto yOUr first qUeCtiOU 18 ill the
liflmetlT0.
          'Inanswer to your oooonC quoetioa, It la the
opinion of thla Dopartmen$ that sorip my be rodcmed or
paid only 6y the fund b&Mt    wNoh it was loeuod. ThU8,
in reply to your tlluetratfon, the hol&er of general    fund
earip my tendor the norlp in paymnt of fwieral rand taxso,
but a&. :B pa.pmnt or rood 6nd hrl6eo rund taxes.    X0
lmloso a oopy & en oplniou directly    In point, retiered
Zoptaber 11, 1936, by Ae8Iotont’AttornoySonerel Victor
‘8.Bauldln.
           Tie8nuuor yaw third yiestlon in the nc~etivo.
 irrtlole1060, Code of i;rIrAml Pr?oeduro, does not purport
 to apply to any situetlon other the; One whiot~ 8riBeS   uslor
 the out&orIty of and by vfrtuo or the +rtieles contained In
 Chapter 3 0r ‘?itle 15 of the C&e 0r Cr’i~lmilProcedure.
 A sImllar p~wlaion ot the aem6 gem&W     offsot, except thrt
 it roletee to the pay of jurors only, is ooatafned in Art-
 Iole 2122, Kerised  Civil gtatutos or 1925. ~11 0tht.rsitua-
 tions are covered by Artlolo 7049, i!evIsedCiv?l .?tetutea.
 krtlalo 7049 state8 In oftoot that a ptrson who h6s rendorOd
            lu~I~a      to tha oouatr my pay hIa oouotl ad talorm        taaa
            In thr rorip *Ioh we8 Iaaued to him ice luoh lo r ’tio and,      ea ,
            InierantIal~     the tax rollrotor   Ia ruthoAred to rooept
            lorlp toabrbd to him uaau auoh olroumatano@a.           It 6008 not
            follar   that the tu ooll*otac     Ia author1aea to looapt th.
            aulp rrtdar 84 othor llr o uma ta a or    o b ?rom
                                                          a     lny   18011other
            than tha om to whou It ma laaubb, nor do48 Artp”        .rle 7049
            ru?WrIra my aueh oanatn?otloa.         The aorip havlnq been
            Ioauo& rm pur boa other than the oaoa mumereted In
            chaptu    3 ot tr 0 Cod0 of Crlmiaal Prooaduro underntlo         15,
        -   we are of the oplaloa    th e tl tax oollaotar    i8 not author-
            ized to aooopt tha rorip in paynant OS oounty ad rlilarmi
            taxoa, acoh aerlp being presented by a person other than
            the one R&O rO!ldBrbd the 8UviOOS SIX which it Was issued.
                       9s enoloae sopisa of other opinlona   rendered
            by this IJepulaneat  whLoh relate to the qubetlona unlu
            alaouaaIoa.
                             4
.                            r
                                                    Tours vary truly
    .



                                                  By   /a/   Rosa Carlton
                                                             Ro8s Carltdn
                                                                Asalatant



                                        TMs opinion Consldored      and Approved
                                        ln L.lmItodConfermoo
            ROrNtjrb